



COURT OF APPEAL FOR ONTARIO

CITATION: Katanic v. State Farm Mutual Automobile Insurance
    Company, 2014 ONCA 298

DATE: 20140417

DOCKET: C57590

MacFarland, Pepall and Strathy JJ.A.

BETWEEN

Bojan Katanic

Plaintiff/Appellant

and

State Farm Mutual Automobile Insurance Company

Defendant/Respondent

Jane Poproski, for the appellant

Tanya A. Pagliaroli, for the respondent

Heard:  April 15, 2014

On appeal from the judgment of Justice Jane A. Milanetti
    of the Superior Court of Justice, dated August 2, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Notice of Abandonment having been filed April 10, 2014 costs of the
    appeal to the respondent fixed in the sum of $7500.00 inclusive of
    disbursements and applicable taxes.


